Citation Nr: 1222747	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disorder, including plantar fasciitis as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing).


FINDING OF FACT

Based on the probative medical and other evidence of record, it is as likely as not the Veteran developed a right foot disorder, including plantar fasciitis, as a result of having to lean and put undue stress and strain on the right side of his body to compensate for the weakness and other impairment in his left knee attributable to his service-connected disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's right foot disorder, including plantar fasciitis, is proximately due to, the result of, or aggravated by his service-connected left knee disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, however, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, in full, so even if, for the sake of argument, there has not been compliance with these duty to notify and assist provisions, this would ultimately be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error but, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Entitlement to Service Connection

The Veteran attributes his right foot disorder, especially his plantar fasciitis, to having to lean and put undue stress and strain on the right side of his body to compensate for the weakness and other impairment in his left knee attributable to his service-connected disability.  So his claim is predicated entirely on the notion that his right foot disorder is secondary to his service-connected left knee disability, meaning proximately due to, the result of, or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Establishing service connection on this secondary basis requires evidence showing:  (1) the claimed disability currently exists - or, at the very least, indicating it has at some point since the filing of the claim; and (2) that it is either (a) proximately due to or the result of a service-connected disability or (b) aggravated by a 
service-connected disability.  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

Supporting medical nexus evidence is usually, though not always, required to associate the claimed condition with a service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

When determining whether service connection is warranted, all potential theories of entitlement must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  So the Board is obligated to consider direct, presumptive, and secondary service connection if alleged or raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361-62 (2009); see also Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (holding that a claim "includes all theories under which service connection may be granted").  Here, though, since there are grounds for granting the Veteran's claim on the secondary basis specifically alleged, the Board need not consider entitlement under any other theory.

In adjudicating this claim, the Board has considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, i.e., about evenly balanced for and against the claim, with the Veteran prevailing in either event, or a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


There is no disputing the Veteran has a right foot disorder, specifically, plantar fasciitis.  See January 2008 VA examination report.  Hence, resolution of this appeal turns, instead, on whether this disorder was caused or is being aggravated by his service-connected left knee disability.  There are two conflicting medical opinions of record on this determinative issue.  But the opinion supporting the claim is at least as probative as the opinion against the claim, so the Board must resolve this reasonable doubt in the Veteran's favor and grant the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1995) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, this need only be an as likely as not proposition).

In June 2008, the Veteran submitted a supporting statement from his private physician, a Doctor of Podiatric Medicine.  The statement is dated in December 2007.  She explained that the Veteran's right foot abnormality can be linked to his left knee disability as weight and support play a vital role in his particular abnormality.  Specifically, she asserted that the left knee injury resulted in total dependability of the body on the right side, which caused unbalanced support due to a resulting lean to the right side.  She also noted that the usual age for onset of plantar fascia is 40 to 70 years old, and that the Veteran is only 33 years old.  An X-ray report showed an Achilles spur on his right heel and a mild hallux valgus deformity of his right great toe, but no radiographic evidence of a plantar spur on his left foot.  Follow-up magnetic resonance imaging (MRI) was recommended if clinical findings were suggestive of plantar fasciitis in the left heel, but the treatment notes do not show that a follow-up study was ordered.

So this private doctor's opinion is clearly supportive of the claim.

The Veteran had a VA compensation examination in January 2008, however, and the examiner concluded unfavorably.  He determined the Veteran's symptomatic plantar fasciitis was a separate entity from his service-connected left knee disability and is thereby neither caused nor aggravated by any extremity problems other than those relating to his foot.  This VA examiner explained that the Veteran had a high arch without arch support, which is the most common cause for plantar fasciitis as it causes stress on the plantar fascia resulting in tearing at the weakest point, which is its insertion into the calcaneus.  Therefore, this examiner concluded the Veteran's plantar fasciitis was primarily due to his high arches without support and could not be secondarily connected to his service-connected left knee disability.

In determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons or bases for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . . .).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection; most of the probative value of an opinion, however, comes from its rationale or underlying reasoning, not merely from review of the claims file, although that, too, has its importance if evidence in the file, if considered, might affect the outcome of the opinion or underlying basis of it.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).


The Court has held that it will use the rules on evaluating expert witness testimony in the Federal Rules of Evidence to determine the probity of medical opinions, i.e., whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Therefore, the examiner must provide the sort of factually accurate, fully articulated, and sound reasoning that allows the Board to assess whether the conclusion provided is the product of valid medical analysis applied to the significant facts of the particular case.  Id. at 304.  In other words, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Id. at 301, citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, as the Veteran's representative pointed out during the October 2011 hearing before the Board, the doctor who has commented favorably is a podiatrist whereas the VA examiner who has commented unfavorably is a physician's assistant practicing general medicine.  Therefore, the podiatrist has a greater degree of relevant medical expertise.  See Guerrieri, 4 Vet. App. at 470-71.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).

Furthermore, it appears the Veteran's podiatrist was more aware of the relevant facts.  Nieves-Rodriguez, 22 Vet. App. at 302.  Unfortunately, neither opinion addresses every salient medical finding in the record.  The VA examiner noted the Veteran walked with a limp due to his left knee disability, but did not address the effect, if any, that any gait abnormalities might resultantly have on his right foot disorder or his differing right and left foot symptoms and diagnoses.  The podiatrist, on the other hand, explained that foot arch problems are a common risk factor for plantar fasciitis, but did not also discuss whether the Veteran has high arches and the relationship, if any, between this and his plantar fasciitis.

Still, although the podiatrist did not discuss the Veteran's high arches, her December 2007 statement shows she was aware of the potential relationship between high arches and plantar fasciitis and nevertheless determined the Veteran's plantar fasciitis of the right foot was traceable to the unbalanced support of the body caused by his service-connected left knee disability.  This finding is supported by the X-ray evidence, especially when considering the abnormalities that have been noted in the right foot versus those in the contralateral left foot.  Conversely, the January 2008 VA examiner observed the Veteran's limp but did not order 
X-rays of the left foot or discuss the effect of balance changes on the development of the Veteran's right foot plantar fasciitis such that the Board cannot determine whether the VA examiner was aware of this particular etiological theory.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As a result, the Board finds that the record is at least in relative equipoise with regards to the etiology of the Veteran's plantar fasciitis of the right foot, such that this doubt must be resolved in his favor and his claim granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53.  


ORDER

The claim for service connection for plantar fasciitis of the right foot is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


